Title: To Thomas Jefferson from Robert Smith, 1 February 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            
                        sir,
                     
                            Feb. 1. 1806.
                        
                        Will you have the goodness to return to me the Statement sent to you a few days since in order that I may, as
                            proposed by you, add to it the Cost of the timber & other articles used in the gun boats built here
                  Y St
                        
                            Rt Smith
                     
                        
                    